DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (US 2011/0213249; hereinafter Nakata).
Nakata shows an ultrasonic image processing apparatus comprising ([0025]): a representative point setting unit which sets at least one of a plurality of representative points in an ultrasonic image based on data obtained by transmitting and 5receiving ultrasonic waves according to an operation by a user (set observation points manually or automatically; [0033]); and an image generation unit which generates a guidance image in which setting position information and setting order information of each set representative point are marked on a schematic diagram schematically representing an organ image included in the ultrasonic image (position and order of points is shown on the displayed image; [0036], Figure 2); wherein - 28 -the representative point setting unit sets one or more representative points inside a bloodstream as representative points for 
Also, the image generation unit generates the guidance image in which a position marker as the setting position information and a number label as the setting order information are marked on the schematic diagram (points in order A, B, C, D are illustrated in Figure 4; time difference between points is determined and numerically displayed at the bottom of the image frame, providing a number label regarding the ordering of the points as opposed to a random assortment of points); wherein the image generation unit generates the guidance image corresponding to a type of organ image included in the ultrasonic image by marking setting position information and setting order information corresponding to the type of organ image on the schematic 20diagram selected according to the type of organ image (points set according to the specific organ, the heart; [0035]); wherein the image generation unit generates the guidance image corresponding to a type of organ image included in the ultrasonic image by marking setting position information and 25setting order information corresponding to the type of organ image on the schematic diagram selected according to the type of organ image (points set according to the specific organ, the heart; [0035]); a tracking point setting unit which sets a plurality of tracking points on the edge of 10the closed region based on the plurality of representative points; and a tracking processing unit which tracks movements of the plurality of tracking points over a plurality of time phases by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2011/0213249; hereinafter Nakata) in view of Abe (US 2005/0085729; hereinafter Abe).
Nakata shows the invention substantially as described in the 102 rejection above.
Nakata fails to show a vector operation unit which obtains vector information corresponding to one or more positions within the closed region based on movement information of each tracking point obtained by tracking the movements of the plurality of tracking points set on the edge of the closed region, and Doppler information obtained from a plurality of ultrasonic 20beams passing through the closed region.  
Abe discloses an ultrasonic image processor including setting points on an image of a heart to obtain motion data ([0016]).  Abe teaches a vector operation unit which obtains vector information corresponding to one or more positions within the closed region based on movement information of each tracking point obtained by tracking the movements of the plurality of tracking points set on the edge of the closed region, and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nakata to include a vector operation unit as taught by Abe, as a vector operation unit will provide additional diagnostic motion information regarding the movement/displacement of the tracked points by further quantifying the velocity of the points across the images.

Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Nakata fails to show setting points inside a bloodstream as representative points on an edge of a closed region, examiner respectfully disagrees.  Applicant points to Figure 4 of the invention which shows labels 1 through 4 around the image of the patient’s heart.  The examiner notes that this is comparable to Figure 2 of Nakata, which illustrates a similar view of the heart and labels points A, B, C, D.  Applicant argues that Nakata only discloses arranging observation points in an “open” space away from the edge of the closed space.  However, the examiner notes that Nakata does not refer to arranging observation points in an “open” space.  The points are considered to be set “on an edge of a closed region”, as they are set along the outer edge of the heart as illustrated in Figure 2.  This region is considered a “closed” region.  Furthermore, as noted by Nakata ([0036]), the four observation points which are illustrated are exemplary for explaining the invention, and the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/JONATHAN CWERN/Primary Examiner, Art Unit 3793